Title: To James Madison from John Beckley, 20 May 1803
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia, 20th: May 1803.
I expected to have left this City, yesterday, on my return home, but an unforeseen call to New York obliges me to go to that City for a few days, I therefore now enclose a sketch of the agreement to finish your chariot signed by Mr: Ogle and myself on your behalf. Mr: Kerr will superintend the finishing and completing it; he has himself purchased the leather for the harness and bespoke the plating for it, of the very best quality, and assures me that it shall be in all respects, a complete, wellbuilt and elegant carriage, equal to any that is made or built in this City.
The price is 480 dollars, exclusive of the expence of an Oilcloth case, pair of lamps, and the boxing and porterage of it for shipment to Washington, which Mr: Kerr will particularly attend to; I presume the whole expence will not exceed 510$, which, I flatter myself, you will deem moderate, after you shall have seen the Carriage. With great regard, I am, dear Sir, truly your’s,
John Beckley.
 

   
   RC and enclosure (DLC). For enclosure, see n. 1.



   
   According to the description in the enclosed 16 May agreement between Beckley and Thomas Ogle (1 p.), JM’s carriage was to be “close quartered, with complete venetian Window blinds and glasses allround, lined with a good light colored Cloth and handsome lace, painted in the best manner with an Olive green, Silver Mouldings, the Boot on steel springs and Coachmans seat in a Circular form, Wheels boxed—Harness of the best plated Silver—Mockplated joints—pair of lamps to be constructed for candles instead of Oil—a Silver M on the pannel of each door in cypher.” It was to be “completed in the best and most elegant style of Workmanship, on or before” 16 July, and delivered to James Kerr.



   
   Thomas Ogle was a Philadelphia coachwright (Robinson, Philadelphia Directory for 1803 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4858], p. 190; Campbell, History of the Friendly Sons of St. Patrick, p. 492).



   
   James Kerr owned a saddlery and coach-furnishing business in Philadelphia (Campbell, History of the Friendly Sons of St. Patrick, p. 446).


